



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dow, 2017 ONCA 233

DATE: 20170321

DOCKET: C62782

Doherty, Huscroft and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

James Dow

Appellant

Zachary Kerbel and Saman Wickramasinghe, for the
    appellant

Andreea Baiasu, for the respondent

Heard:  March 20, 2017

On appeal from the conviction entered on April 11, 2016
    by Justice Donohue of the Superior Court of Justice and the sentence imposed on
    September 19, 2016.

APPEAL BOOK ENDORSEMENT

[1]

In reviewing a sentence, the court is concerned with fitness and not the
    accuracy of the range of sentence identified by the trial judge.  The trial
    judges description of the range as three to five years as opposed to the two
    to four years suggested by counsel does not constitute an error in principle. 
    Ranges are not airtight compartments.  In fact, we think the range could be
    described as two to five years.

[2]

This was a very serious offence which had very significant impact on the
    victim.  A significant penitentiary term was required despite the appellants
    youth.  We cannot say that 33 months imposed was manifestly unfit.  We will not
    interfere.

[3]

The trial judge imposed a lifetime ban under s. 109(2).  He gave no
    reasons and no submissions were made on the issue.  Counsel agree that we
    should consider the issue 
de novo
 given the absence of reasons.

[4]

In light of the appellants youth and the absence of any suggestion that
    he as ever misused firearms in the past (including in connection with this
    offence), we would impose a ten-year ban.

[5]

We have considered the fresh evidence.  It does not affect our
    disposition.

[6]

The sentence is varied accordingly.


